Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 12, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146496(51)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  ______________________________                                                                                     Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,                                    SC: 146496
                                                                   COA: 306858
  v                                                                Cheboygan CC: 10-004267-FH

  SUZANNE FAY LAFOUNTAIN,
             Defendant-Appellant.
  ______________________________/

         On order of the Chief Justice, the motion by defendant-appellant to extend the
  time for filing her appeal brief is GRANTED. The brief received on July 29, 2013, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 12, 2013
                                                                              Clerk